DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “after supplying the aromatic hydrocarbon precursor, turning on an RF power of the RF system to decompose the aromatic hydrocarbon precursor into active radicals and produce a graphene layer over a metal layer on the wafer; and after an entirety of the metal layer being covered by the graphene layer, turning off the RF power of the RF system to stop forming the graphene layer,” as recited in claim 1, “depositing a first graphene layer over the first seed layer using an aromatic hydrocarbon precursor with an RF power turned on; depositing a filling metal to overfill a remainder of the first opening,” as recited in claim 11, and “a first gas line connecting the processing chamber and the liquid aromatic hydrocarbon source; a first control valve in the first gas line and operative to allow a volatilized aromatic hydrocarbon gas from the liquid aromatic hydrocarbon source to flow into the processing chamber; and  31an RF system electrically coupled to the coil, wherein the RF system is operative to trigger graphene deposition by ionizing the aromatic hydrocarbon gas in the processing chamber,” as recited in claim 19 respectively.

Re Claims 1, 11 and 19, Venugopal et al. (US 9,793,214) forming a graphene layer on a metal cap using carbon gas agent like benzene. However, Venugopal et al. do not disclose aforementioned allowable limitations of claims 1, 11 and 19.
CHO et al. (US 2017/0210629) also disclose forming of graphene layer on metal catalyst. However, CHO et al. do not disclose aforementioned allowable limitations of claims 1, 11 and 19. 
JUNG et al. (US 2020/0039827) disclose forming of nanocrystalline graphene layer on protective layer using PECVD process. However, JUNG et al. do not disclose aforementioned allowable limitations of claims 1, 11 and 19. 
ZHANG et al. (US 2020/0026382) disclose the graphene layer can be formed using liquid precursor such as benzene CVD, PE-CVD or/and MBE process. ZHANG et al. do not disclose aforementioned allowable limitations of claims 1, 11 and 19.
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application as a whole either taken alone in combination.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 8, 2021